The judgment should be affirmed, with costs, upon the ground that the evidence presented a question of fact for the jury on the question whether the defendant's servants used excessive and unnecessary force in removing the plaintiff from the defendant's car and that, hence, the motion for a nonsuit was properly denied; and that the question argued by defendant's counsel, as to the obligation of the defendant's employees to accept the five-dollar bill tendered and give change therefor is not raised by any exception which this court can review.
CULLEN, Ch. J., GRAY, EDWARD T. BARTLETT, HAIGHT, VANN, WERNER and HISCOCK, JJ., concur.
Judgment affirmed.